 1
 2
 3
 4
 5
 6                               UNITED STATES DISTRICT COURT
 7                                      DISTRICT OF NEVADA
 8                                                     ***
 9   TERRELL DESHON KEMP, SR.,                           Case No. 2:17-cv-01474-RFB-CWH
10                                        Plaintiff,
                                                                            ORDER
11           v.
12   LOMBARDO, et al.,
13                                     Defendants.
14
15          Before the Court for consideration is the Report and Recommendation [ECF No. 15] of the
16   Honorable Carl W. Hoffman, United States Magistrate Judge, entered February 12, 2019.
17          A district court “may accept, reject, or modify, in whole or in part, the findings or
18   recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). A party may file specific
19   written objections to the findings and recommendations of a magistrate judge. 28 U.S.C. §
20   636(b)(1); Local Rule IB 3-2(a). When written objections have been filed, the district court is
21   required to “make a de novo determination of those portions of the report or specified proposed
22   findings or recommendations to which objection is made.” 28 U.S.C. § 636(b)(1); see also Local
23   Rule IB 3-2(b). Where a party fails to object, however, a district court is not required to conduct
24   “any review,” de novo or otherwise, of the report and recommendations of a magistrate judge.
25   Thomas v. Arn, 474 U.S. 140, 149 (1985). Pursuant to Local Rule IB 3-2(a), objections were due
26   by February 26, 2019. No objections have been filed. The Court has reviewed the record in this
27   case and concurs with the Magistrate Judge’s recommendations.
28   ...
 1             IT IS THEREFORE ORDERED that the Report and Recommendation [ECF No. 15] is
 2   ACCEPTED and ADOPTED in full.
 3             IT IS FURTHER ORDERED that the portion of Claim Three alleging an excessive force
 4   under the Fourth Amendment shall proceed against Officer Cordova, Officer Cordero, and the three

 5   John Doe officers.

 6             IT IS FURTHER ORDERED that the remainder of Claim Three, which alleges excessive
 7   force claims under the Eighth and Fourteenth Amendments against Officer Cordova, Officer Cordero,

 8   and the three John Doe officers, is DISMISSED, without leave to amend, as amendment would be

 9   futile.

10             IT IS FURTHER ORDERED that Claims One, Two, and Four are DISMISSED, with
11   leave to amend.
12             IT IS FURTHER ORDERED that a Second Amended Complaint may be filed by April
13   26, 2019.
14             IT IS FURTHER ORDERED that if Kemp chooses not to file a Second Amended
15   Complaint by April 26, 2019, this case will proceed only on Kemp’s Fourth Amendment
16   excessive-force claim against Officer Cordova, Officer Cordero, and the three John Doe officers.
17
               DATED: March 11, 2019.
18
                                                         _____________________________
19                                                       RICHARD F. BOULWARE, II
20                                                       United States District Judge

21
22
23
24
25
26
27
28



                                                   -2-
